DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ submission, filed on 05/17/2022, in response to claims 1-5, 7, 9-11, and 16-18 rejection from the final office action, mailed on 02/17/2022, by amending claim 1 is entered and will be addressed below.
The examiner notices Applicants remove “wherein the surface area of the upstream section is larger than the surface area of the downstream section 
Election/Restrictions
Claims 6 and 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II, there being no allowable generic or linking claim.

Claim Interpretations
	The instant Application is examined as apparatus claims.

The “a plasma hole plate arranged between the target and the substrate, which plasma hole plate has a plasma passage opening which is arranged stationary relative to the target spot, wherein the plasma passage opening is divided in an upstream section and a downstream section by a dividing plane, which is perpendicular to the direction of rotation of the velocity filter, wherein the target spot coincides with the dividing plane, and wherein the surface area of the upstream section is larger than the surface area of the downstream section”, by removing “at least at the moment of generation of a plasma plume by the pulsed laser” of claim 1, the claim does not require the spatial relationship at all time, as long as the relationship is met at certain time, or any time, it reads into the claim. Therefore, this is considered inclusive an intended use of the apparatus. An apparatus that is capable of operation at this state during plasm plume generation is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over BROEKMAAT et al. (EP 2410074, from IDS, hereafter ‘074), in view of Lappalainen et al. (US 20120244032, hereafter ‘032).
‘074 teaches some limitations of:
Claim 1: device for pulsed laser deposition (abstract, the claimed “A device for pulsed laser deposition”), The device 20 has a target mount 2 and a substrate 5. Between the target mount 2 and the substrate 5 a housing of a first shield 6 and a second shield 7 is arranged (Figs. 1-2, [0027], requires a holder for substrate, the claimed “and a substrate with a substrate surface, which device comprises: a substrate holder for holding the substrate; a target arranged facing the substrate surface of the substrate”);
a rotating wheel 12. This rotating wheel 12 has a passage opening 13 and functions as a mechanical filter for the plasma plume 4 ([0025], last two sentences, the claimed “a velocity filter arranged between the substrate and the target, which velocity filter comprises a rotating body with at least one filter passage opening”);
The laser beam 3 irradiates the target material 2, such that a plasma 23 is generated ([0031], the claimed “a pulsed laser directed onto the target at a target spot for generating a plasma plume of target material, wherein the surface of the target at the target spot faces the substrate surface”); 
the second shield 7 has a somewhat larger passage opening 9 ([0024], last sentence, nowhere in ‘074 suggests or hints that the first shield 6 and the second shield 7 are rotating, even if it is, the apparatus is capable of turning-off the rotating mechanism, the claimed “and a plasma hole plate arranged between the target and the substrate, which plasma hole plate has a plasma passage opening which is arranged stationary relative to the target spot”, and “wherein the plasma passage opening is divided in an upstream section and a downstream section by a dividing plane, which is perpendicular to the direction of rotation of the velocity filter, wherein the target spot coincides with the dividing plane” is by definition).


‘074 is silent on the angular position of the spot of the laser beam 3 on the target 2 relative to the passage opening 9. ‘074 does not teach the other limitations of:
Claim 1: and wherein the surface area of the upstream section is larger than the surface area of the downstream section.

‘032 is an analogous art in the field of APPARATUS FOR LASER ABLATION (title), including a pulsed laser beam capable of cold ablating the material of said target ([0018]). ‘032 teaches that FIG. 4 illustrates some factors that must be taken into account when the focal spot is scanned on the surface of the target in order to create the advantageous conditions that facilitate the process described above … a horizontal movement from left to right ([0056] and throughout ‘032), Overlap between the hits of consecutive laser pulses can be even completely avoided ([0060]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a scanning laser beam over the target, as taught by ‘032, to the laser beam 3 of ‘074, for the purpose of advantageous conditions for processing and avoid laser pulses overlaps in hitting the target, as taught by ‘032 ([0056] and [0060]). As a result, the combined apparatus would scanned the laser focal spot that divides the plasma passage opening in various fashion, including the upstream section larger than the downstream section at certain moment of generation.

‘074 further teaches the limitations of:
Claim 2: The initial arrangement of the opening 13 and opening 9 can be manually adjusted to any definition of “upstream section” or “downstream section” such that “a length of the upstream section of the plasma passage opening (9) in the direction of rotation of the velocity filter is larger than the length of the downstream section of the plasma passage opening in the direction of rotation of the velocity filter”.
Claims 3 and 9: Fig. 1 shows the second shield 7 is between the rotating wheel 12 and the substrate 5 (the claimed “wherein the plasma hole plate is arranged between the velocity filter and the substrate”).
Claims 4 and 10-11: Fig. 1 also shows “wherein, in use a part of the generated plasma plume is shielded by the plasma hole plate on the downstream section side of the dividing plane”, by various definition of downstream or upstream section.
Claim 5: The initial arrangement of the opening 13 and opening 9 to operate “wherein, in use a larger part of the generated plasma plume is shielded on the downstream section side of the dividing plane than on the upstream section side of the dividing plane”).
Claims 7 and 16-18: Figs. 1-2 show “wherein the surface of the target at the target spot is parallel to the substrate surface”.
Claims 1-5, 7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over BROEKMAAT et al. (EP 2410074, from IDS, hereafter ‘074), in view of Cheung (US 5411772, hereafter ‘772).
‘074 teaches some limitations of claim 1 and does not teach the other limitations of claim 1 as discussed above.


‘772 is an analogous art in the field of Method Of Laser Ablation For Uniform Thin Film Deposition (title), including pulsed laser deposition (col. 1, line 16), and a mechanical velocity filter (col. 1, line 68). ‘772 teaches that rastering the laser beam over the target. These techniques, while helpful, do not produce films having the desired uniformity over a large area and do not exploit some of the advantages of the PLD process (col. 3, lines 55-58). Note the uniformity issues refers to the cylindrical deposition target (Fig. 1 of ‘772), not a flat target of ‘074.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a rastering laser beam over the target, as taught by ‘772, to the laser beam 3 of ‘074, for the purpose of exploiting a helpful technique in PLD and uniform film deposition, as taught by ‘772 (col. 3, lines 55-56 and title). As a result, the combined apparatus would scanned the laser focal spot that divides the plasma passage opening in various fashion, including the upstream section larger than the downstream section at certain moment of generation.

Claims 2-5, 7, 9-11 and 16-18 rejections are discussed above.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
In regarding to drawing and 35 USC 103 rejection over ‘074 in view of ‘032 or ‘772, Applicants argue that 
A) the claim has been amended to the stationary embodiment shown in Fig. 1, see the 2nd paragraph of page 5.
This argument is found not persuasive.
The examiner does not understand what Applicants meant by stationary embodiment of Fig. 1. Applicants’ Specification describes only the stationary plasma hole plate 8 which is in the claim. However, “a velocity filter arranged between the substrate and the target, which velocity filter comprises a rotating body with at least one filter passage opening” is definitely not a stationary embodiment. If Applicants want to add stationary embodiment into claim 1, please point out the support and the meaning as to  what components are stationary. Otherwise, the amendment will be subjected to 112(a) rejection.
B) moving the laser beam 3 in tangential or rotation direction, the passage 8 would partially obstruct the plasma plume, this is not suggested by ‘074, would result in uneven coating and deposition dependent on the position of the laser beam, contrary to the object of PLC, see the bottom of page 5 to the 2nd paragraph of page 6. 
This argument is found not persuasive.
The examiner does not understand why the passage partially obstruct the plasma plume is a problem, ‘074 always uses the passage to block plasma plume partially, same as Applicants’ passage opening 9 of the stationary plasma hole plate 8. 
It is also not understood why the combination would have to result an uneven coating while Applicants’ Apparatus would always result in a uniform coating. At certain scanning rotation synchronization, the system would result in uniform coating, just as Applicants’ method. But as for the apparatus claim, this operational method is not part of the claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170350000 ([0090]) and US 20100196624 ([0026]) are further cited to use PLD on fresh/virgin surface.

US 20120122317 is cited for pulsed laser deposition with rotating mask (Fig. 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716